UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 02-6099



LEON JAMES RIDINGS,

                                              Plaintiff - Appellant,

          versus


FEDERAL PRISON INDUSTRIES, INCORPORATED, via
Steve Schwalb, Chief Operating Officer; KENT
MARTIN,

                                             Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh. Terrence W. Boyle, Chief
District Judge. (CA-00-236-5-BO)


Submitted:   April 11, 2002                 Decided:   April 23, 2002


Before WIDENER and MICHAEL, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Leon James Ridings, Appellant Pro Se.   Rudolf A. Renfer, Jr.,
Assistant United States Attorney, Raleigh, North Carolina, for
Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Leon James Ridings appeals from the district court’s order

denying relief on his action filed pursuant to Bivens v. Six

Unknown Named Agents of Fed. Bureau of Narcotics, 403 U.S. 388

(1971).   We have reviewed the record and the district court’s

opinion and find no reversible error.   Accordingly, we affirm on

the reasoning of the district court. See Ridings v. Federal Prison

Indus., Inc., No. CA-00-236-5-BO (E.D.N.C. Dec. 26, 2001).      We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.




                                                          AFFIRMED




                                2